92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Amir James ATTAR, Claimant-Appellant,andOne Tract of Real Property, With Buildings, Appurtenances,and Improvements Thereto, having the street address of 3400Swift Drive, Raleigh, North Carolina, Being moreparticularly described in a deed recorded in book 3980, page628 of the Wake County Registry, being titled in the name ofA. James Attar;  Amir J. Attar Security Account(Unnumbered), located at Legg Mason Wood Walker,Incorporated;  Amir Attar Account located at Merrill Lynch;A.J. Attar, M.D. Unnumbered Account, located at OldeDiscount;  Chem-Sense, Incorporated, Account # 38-950016,located at Prudential-Bache;  Perfect View, Inc., Account #38-961462, located at Prudential-Bache;  Amir Attar Cust.for Ron J. Attar Account # 38-284967, located atPrudential-Bache;  Amir Attar Account # 38-284584, locatedat Prudential-Bache;  Chem-Sense, Incorporated, Account #6267-265541, located at Wachovia Bank;  Chem-Sense,Incorporated, Account # 6265-048453, located at WachoviaBank;  Chem-Sense, Incorporated, Account # 6264-511626,located at Wachovia Bank;  A. Attar Account # 6267-850747,Located at Wachovia Bank;  A. Attar Account # 6269-8507646,located at Wachovia Bank;  Perfect View, Inc., Account #6266-248343, located at Wachovia Bank;  Perfect View, Inc.,Account # 6269-036071, located at Wachovia Bank;  GreenLight, Incorporated, Account # 6267-048452, located atWachovia Bank;  Green Light, Incorporation, Account #6261-509724, located at Wachovia Bank;  Account Number38-855514 in the name of Amir Attar, Defendants,Mayer Attar;  Attar Mordechai;  Ron J. Attar;  Green Light,Incorporated;  Chem-Sense, Incorporated, by and through itsPresident, Amir J. Attar;  Perfect View, Inc., by andthrough its President, Amir J. Attar;  Wake County, WakeCounty Revenue Collector;  Amir James Attar, Claimants.

No. 95-7861.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-744-5-BO)
Amir James Attar, Appellant Pro Se.  Stephen Aubrey West, Assistant United States Attorney, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment for the United States in its civil forfeiture action and ordering specific performance of Appellant's plea agreement requiring him to sign a consent order of forfeiture.  Appellant's motion for inclusion of all pleadings in the record on appeal is granted in part to the extent necessary to review the district court's order.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. 3400 Swift Drive, No. CA-91-744-5-BO (E.D.N.C. Sept. 28, 1995).  We deny Appellant's motion for recusal of some members of the court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED